



COURT OF APPEAL FOR ONTARIO

CITATION: Danecker v. Danecker, 2014 ONCA 239

DATE: 20140331

DOCKET: C56920

Feldman, MacFarland and Epstein JJ.A.

BETWEEN

Mark Stephen Danecker

Applicant (Respondent)

and

Lise Anita Danecker

Respondent (Appellant)

Luigi De Lisio, for the appellant

Aaron M. Franks and Michael Zalev, for the respondent

Heard:  February 10, 2014

On appeal from the judgment of Justice Theresa Maddalena of
    the Superior Court of Justice, dated March 15, 2013, with reasons reported at
    2013 ONSC 1605.

ENDORSEMENT

[1]

The parties were married on April 21, 1990, and separated January 13,
    2010.

[2]

Most of their issues were resolved at the outset of the hearing. The
    central issue left for determination by the application judge was the
    equalization concerning the value of the Stamford and Phoenix Physiotherapy
    Clinic, which the parties operated as a 50-50 partnership. While there was some
    disagreement about loans to the appellants sister and parents those were not pursued
    before us.

[3]

The appellant primarily challenges the application judges order that
    she purchase the respondents interest in the partnership for an amount that
    imputes a value to the partnership with which she does not agree.  She also
    seeks leave to appeal the application judges costs award against her.

[4]

The parties operated the partnership together throughout their marriage.
    The respondents last day at the clinic was December 4, 2009, and since that
    time the appellant has run the practice on her own with the assistance of staff
    but without any participation by the respondent. It is clear from the evidence
    of both parties that notwithstanding the respondents departure, the
    partnership continued, although the respondent has had no accounting and no
    payment from the business since the appellant became the sole operator.

[5]

Soon after the respondent left in December of 2009, he obtained
    full-time employment elsewhere.

[6]

The evidence relating to the value of the partnership as of December
    2009 was sparse. Dwayne Pyper, a business valuator, was retained by the
    respondent. Mr. Pyper performed a formal valuation and concluded that the
    business was worth $443,000. Mr. Pyper gave evidence in support of his
    analysis. The appellant submitted a one-page sheet of calculations prepared by
    Wendy Neidhardt, a CPA. Ms. Neidhardt valued the partnership at $175,000.  Ms. Neidhardt
    did not testify.

[7]

The application judge accepted Mr. Pypers formal valuation as being
    credible and acceptable.  However, she also accepted the appellants argument
    that Mr. Pypers valuation was flawed due to the value he assigned to her
    contribution to the business and the tax rate he used.

[8]

As a result, the application judge concluded that the business should be
    valued at $309,000, an amount half way between $443,000 and $175,000, and that
    therefore an equalization of $154,500 should be attributed to each of the
    parties. We will have more to say about the valuation analysis later.

[9]

The application judge then turned to equalization. At para. 71 of her
    reasons for judgment she made the following observation:

It is inappropriate and unjust to simply deal with this as one
    might deal with a matrimonial home or other similar property where the parties
    cannot agree with respect to the joint asset. In those circumstances, such as a
    matrimonial home, it is clear that the court would simply order the asset
    listed for sale on the open market and the proceeds divided equally.

[10]

The
    application judge asked rhetorically whether the court can or should order the appellant
    to buy the respondents share or order a sale on the open market and a division
    of the net proceeds of sale (para. 68). The application judge concluded, in the
    circumstances where the appellant continued to operate without the
    participation of the respondent, that if a sale were ordered, the respondents
    entitlement to the profits from December 2009 to the present would have to be
    resolved.  The application judge concluded this would lead to further
    litigation and not the finality these parties needed.

[11]

After
    citing case law under the
Family Law Act
, R.S.O. 1990, c. F.3  which held
    that, failing agreement of the parties on the value of jointly-owned property, the
    property should be sold  the application judge nevertheless ordered that the
    appellant buy out the respondent for $154,500.

[12]

We
    note that in dealing with equalization, the application judge did not then have
    the benefit of this courts decision in
Buttar v. Buttar
, 2013 ONCA
    517, 116 O.R. (3d) 481. In the first paragraph of his reasons, Rosenberg J.A. identified
    the issue in
Buttar
as: the application judges order dividing the
    six jointly-owned farm properties between the appellant and the respondent in
    satisfaction of the equalization and spousal support payments.

[13]

In
    reviewing the provisions of the
Family Law Act
, as well as two
    decisions of Galligan J.A. 
Skrlj v. Skrlj
(1986), 2 R.F.L. (3d) 305
    (Ont. H.C.), decided when he was a trial judge, and
Berdette v. Berdette
(1991), 3 O.R. (3d) 513 (C.A.), a decision of this court  Rosenberg J.A. concluded,
    at para. 53:

I agree with Justice Galligan. The scheme of the Act does not
    support the proposition that an application judge can simply redistribute
    properties among the parties.

He went on to state, at para. 54:

To a similar effect is the recent decision of this court in
Thibodeau
    v. Thibodeau
, 2011 ONCA 110, 104 O.R. (3d) 161. In that case, Blair J.A.
    endorsed this interpretation of the legislative scheme of the
Family Law
    Act
, albeit in the context of a bankruptcy proceeding. As explained by
    Blair J.A. at para. 37, [s]eparating spouses are not entitled to receive a
    division of property.  An equalization
payment
is the chosen legislative
    default position. [Emphasis in original.]

[14]

Here,
    by ordering the appellant to buy out the respondents share  based on a
    valuation the appellant strongly disagreed with  the application judge in
    effect did what this court has said the provisions of the
Family Law Act
do
not
permit.

[15]

Mr.
    Franks, for the respondent, submits that while a buyout order may not be
    available under the provisions of the
Family Law Act
, it is arguable
    that the application judge could have made the order she did under the
Partnerships
    Act
, R.S.O. 1990, c. P.5.

[16]

However,
    the application judge clearly exercised her authority under the
Family Law
    Act
. In those circumstances, the only available remedy is to list the
    business for sale. Once sold, failing the parties agreement concerning any
    necessary adjustments, an accounting is ordered to determine the parties
    interests in the partnership to the present date and the calculation of each of
    their net family properties for the purposes of equalization.

[17]

In
    terms of the listing price, while the appellant, through her counsel, Mr. De
    Lisio, disputed the value the application judge assigned to the partnership, he
    advised that if this court ordered that the business be sold, the appellant would
    not object to it being listed
initially
at $443,000.00.

[18]

We
    do not want to be taken in any way as endorsing the application judges
    valuation of this business. It is problematic, in our view, in several respects,
    not the least of which is that the application judge simply took two numbers with
    which she had difficulty and averaged them. There was no proper analysis of the
    competing evidence of the value of the partnership.

[19]

That
    said, having ordered the sale of the business and in view of the appellants concession
    referenced above, we order that the business be immediately listed for sale at an
    asking price of $443,000.  If, in connection with the sale, there are any
    issues that arise and the parties are unable to agree, including those the
    appellant raises in this appeal, those matters should be returned to the application
    judge for adjudication and ultimately for the final accounting between the
    parties.

CROSS-APPEAL

[20]

In
    his cross-appeal, the respondent challenges the application judges valuation
    of the partnership. We agree that the application judges method of valuation
    was flawed. The respondent submits that the figure of $443,000 be substituted
    for the application judges figure of $309,000.

[21]

Given
    our disposition of the appeal, it is unnecessary for us to deal further with
    the cross-appeal.

DISPOSITION

[22]

For
    these reasons, the appeal is allowed and the cross-appeal is dismissed.  An
    order will issue in accordance with these reasons for the sale of the
    partnership business and subsequent accounting, if necessary.

[23]

Brief
    costs submissions should be submitted to this court by the appellant within 10
    days and by the respondent within 10 days thereafter. Counsel should address
    both the costs of the appeal and the costs below.

K. Feldman J.A.

J. MacFarland J.A.

Gloria Epstein J.A.


